Exhibit 10.1

 

CIGNA EXECUTIVE SEVERANCE BENEFITS PLAN

(Amended and Restated Effective December 21, 2020)

 

1. Introduction. Cigna Corporation, a Delaware corporation, hereby amends and
restates the Cigna Executive Severance Benefits Plan (the “Plan”). The Plan is
an unfunded severance benefits plan that is intended to be a welfare benefit
plan within the meaning of Section 3(1) of ERISA. The Plan, as amended and
restated, is in effect for Covered Executives who experience a Covered
Termination occurring after December 20, 2020 and before the termination of the
Plan. This document constitutes both the written instrument under which the Plan
is maintained and the required summary plan description for the Plan.

 

2. Purpose. The purpose of the Plan is to establish the conditions under which
Covered Executives will receive the severance benefits described herein if
employment with the Company (or its successor in a Change of Control) terminates
under the circumstances specified herein.

 

3. Definitions. The following defined terms apply for purposes of the Plan:

 

“Affiliate” -- the meaning set forth in Rule 12b-2 promulgated under the
Exchange Act.

 

“Appeals Administrator”-- the meaning set forth in Section 16 hereof.

 

“Base Salary”-- a Covered Executive’s base rate of pay as in effect immediately
before a Covered Termination (or, in the case of a Change of Control
Termination, prior to the Change of Control, if greater) and exclusive of any
bonuses or other forms of compensation.

 

“Basic Severance Pay” -- the basic severance pay described in Section 7 of the
Plan.

 

“Beneficial Owner” and “Beneficially Owned” -- the meaning set forth in Rule
13d-3 promulgated under the Exchange Act.

 

“Benefits Continuation” -- the meaning set forth in Section 8(a) hereof.

 

“Board” -- the Board of Directors of Cigna Corporation.

 

“Bonus Target” -- the target annual bonus under the EIP or the portion of the
annual bonus target under the CIM Incentive Plan that is immediately payable in
cash (as applicable) that the employee was eligible to earn for the year in
which the Covered Termination occurs (or, in the case of a Change of Control
Termination, for the year in which the Change of Control occurs, if greater),
without regard to whether the performance goals applicable to such bonus had
been established or satisfied at the date of termination of employment.

 

“Cause” -- a Covered Executive’s (a) willful failure to substantially perform
his or her duties with the Company (other than any such failure resulting from
his or her incapacity due to physical or mental illness or any such actual or
anticipated failure in the 90-day period following his or her issuance of a
notice of termination for Good Reason); (b) material violation of any legal or
contractual obligation to the Company; (c) material non-compliance with Company
policies or procedures, including, without limitation, Cigna’s Code of Ethics
and Principles of Conduct; (d) engagement in any activity resulting in his or
her being not bondable as determined by Cigna under its (or its successor’s)
fidelity bond; (e) conviction of a felony involving fraud or dishonesty directed
against the Company; (f) breach of any restrictive covenant agreement in effect
with the Company; or (g) willful act or failure to act that adversely affects
the financial or reputational interests of the business of the Company in any
material respect, in each case as determined by the Plan Administrator.

1 

 



“CEO” -- the chief executive officer of Cigna Corporation.

“Change of Control” -- any of the following:

a.A corporation, person or group acting in concert, as described in Exchange Act
Section 14(d)(2), holds or acquires beneficial ownership within the meaning of
Rule 13d-3 promulgated under the Exchange Act of a number of preferred or common
shares of Cigna Corporation having 30% or more of the combined voting power of
Cigna Corporation’s then outstanding securities; provided, however, in
determining whether a Change of Control has occurred, voting securities which
are acquired by any of the following shall not constitute an acquisition which
would cause a Change of Control: (i) by an employee benefit plan (or a trust
forming a part thereof) maintained by Cigna Corporation or any Subsidiary, (ii)
by Cigna Corporation or any Subsidiary, or (iii) by any Person in connection
with a transaction described in (b)(i) immediately below; or

 

b.There is consummated a merger, consolidation or reorganization of Cigna
Corporation or any direct or indirect Subsidiary of Cigna Corporation with any
other corporation, other than:

 

i.a merger, consolidation or reorganization --

 

1.immediately following which the individuals who constituted the Board
immediately prior thereto constitute at least a majority of the board of
directors of the entity surviving such merger, consolidation or reorganization
or the ultimate parent thereof,

 

2.in which no Person is or becomes the Beneficial Owner, directly or indirectly,
of securities of Cigna Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from Cigna Corporation or
its Affiliates) representing 30% or more of the combined voting power of Cigna
Corporation’s then outstanding securities; and

 

3.where the shareholders of Cigna Corporation, immediately before such merger,
consolidation or reorganization, own directly or indirectly, immediately
following such merger, consolidation or reorganization, at least fifty percent
(50%) of the combined voting power of the outstanding voting securities of the
entity surviving such merger, consolidation or reorganization or the ultimate
parent thereof in substantially the same proportion as their ownership of the
outstanding securities of Cigna Corporation immediately before such merger,
consolidation or reorganization; or

 

c.A change occurs in the composition of the Board at any time during any
consecutive 12-month period such that the Continuity Directors cease for any
reason to constitute a majority of the Board. For purposes of the preceding
sentence “Continuity Directors” means those members of the Board who either: (1)
were directors at the beginning of such consecutive 12-month period; or (2) were
elected by, or on nomination or recommendation of, at least a majority of the
Board (other than a director whose initial assumption of office is in connection
with an actual or threatened election contest, including but not limited to a
consent solicitation, relating to the election of directors of Cigna
Corporation); or

 

2 

 



 

d.The shareholders of Cigna Corporation approve a plan of complete liquidation
or dissolution of Cigna Corporation or there is consummated an agreement for the
sale or disposition by Cigna Corporation of all or substantially all of Cigna
Corporation’s assets, other than a sale or disposition by Cigna Corporation of
all or substantially all of Cigna Corporation's assets immediately following
which the individuals who constituted the Board immediately prior thereto
constitute at least a majority of the board of directors of the entity to which
such assets are sold or disposed or any parent thereof.

Notwithstanding the foregoing, a “Change of Control” shall not be deemed to have
occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of Cigna Corporation immediately prior to such transaction or
series of transactions continue to have substantially the same proportionate
ownership in an entity which owns all or substantially all of the assets of
Cigna Corporation immediately following such transaction or series of
transactions.

 

“Change of Control Termination” -- a termination of the Covered Executive’s
employment either by the Company without Cause (not including by reason of death
or Disability) or by the Covered Executive for Good Reason, in either case so
long as the Separation Date, the date on which the Company gives the Covered
Executive notice of his or her termination, or the date that the Covered
Executive provides written notice of Good Reason occurs within the two-year
period immediately following the Effective Time.

 

“CIM Incentive Plan” -- the Cigna Investment Management Incentive Plan or any
successor bonus plan thereto.

 

“COBRA” -- the Consolidated Omnibus Budget Reconciliation Act.

 

“Code” -- the Internal Revenue Code of 1986, as amended.

 

“Company” -- Cigna Corporation (or, following a Change of Control, any successor
thereto) together with the wholly-owned subsidiaries of Cigna Corporation
provided, that, for purposes of the definition of Change of Control in 3(f)
hereof, Company means solely Cigna Corporation.

 

“Covered Band 6 Executive” – a Covered Executive aligned to career band 6
immediately before his or her Separation Date, or, in the case of a Change of
Control Termination, immediately before a Change of Control.

 

“Covered Band 7 Executive” – a Covered Executive aligned to career band 7
immediately before his or her Separation Date, or, in the case of a Change of
Control Termination, immediately before a Change of Control.

 

“Covered Band 8 Executive” – a Covered Executive aligned to career band 8,
excluding the CEO immediately before his or her Separation Date, or, in the case
of a Change of Control Termination, immediately before a Change of Control.

 

“Covered Executive” -- any individual in a career band 6, 7 or 8 executive track
role (including the CEO) immediately before his or her Separation Date, or, in
the case of a Change of Control Termination, immediately before a Change of
Control, as determined by the Company in its sole discretion and who is not
deemed to be ineligible to receive severance benefits under the Plan as provided
in Section 5 hereof. Any person who is classified by the Company as an
independent contractor or third party employee is not eligible for severance
benefits even if such classification is modified retroactively.

 

3 

 



 

“Covered Termination” -- a Covered Executive’s Separation from Service that is
designated by the Plan Administrator as (i) an Involuntary Termination or (ii) a
Change of Control Termination. The Plan Administrator shall determine whether a
particular Separation for Service is an Involuntary Termination or a Change of
Control Termination, and may determine, based on the facts and circumstances,
that a Separation from Service does not qualify as a Covered Termination.

 

“Disability” -- the Covered Executive’s disability within the meaning of the
Cigna Long Term Disability Plan in effect immediately prior to the Covered
Termination.

 

“Effective Time” -- The closing or effective date of a transaction that is a
Change of Control.

 

“EIP”-- The Cigna Enterprise Incentive Plan or any successor annual bonus plans
thereto.

 

“ERISA” -- the Employee Retirement Income Security Act of 1974, as amended.

 

“Exchange Act”-- the Securities Exchange Act of 1934, as amended.

 

“Good Reason” -- the occurrence of any of the following within the two-year
period immediately following a Change of Control without the Covered Executive’s
prior consent: (A) the Company’s requiring the Covered Executive to be based at
any office or location more than 35 miles from the location of the office in
which the Covered Executive primarily performs his or her duties of employment
as of the Effective Time, except for travel reasonably required in the
performance of the Covered Executive’s responsibilities to the extent
substantially consistent with the Covered Executive’s business travel
obligations prior to the Effective Time, and except for a change to a location
that is closer to the Covered Executive’s home; (B) any material and sustained
diminution in Covered Executive’s authority, duties or responsibilities from
those as of the Effective Time; or (C) the material diminution of the Covered
Executive’s aggregate target compensation (salary, Bonus Target and long term
incentive target) in effect as of the Effective Time; provided that, in order to
resign for Good Reason, (x) Covered Executive must deliver written notice to the
Company describing in reasonable detail the circumstances alleged to constitute
Good Reason within 30 days after the initial occurrence thereof, (y) the Company
must have 30 days after receipt of written notice from Covered Executive in
which to cure such circumstances, and (z) if such circumstances are not cured,
the Covered Executive must resign within 30 days following the expiration of
such cure period.

 

“Involuntary Termination” -- a termination by the Company of the Covered
Executive’s employment without Cause (not including by reason of death or
Disability) that is not a Change of Control Termination.

 

“Person” -- the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (a) Cigna Corporation or any of its Subsidiaries, (b) a
trustee or other fiduciary holding securities under an employee benefit plan of
Cigna Corporation or any of its Affiliates, (c) an underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) a
corporation owned, directly or indirectly, by the stockholders of Cigna
Corporation in substantially the same proportions as their ownership of stock of
Cigna Corporation.

 

“Plan Administrator” -- the meaning set forth in Section 15 hereof.

 



“Release” -- the meaning set forth in Section 6 hereof.

 

4 

 

 



“Release Effective Date” -- the meaning set forth in Section 13(c)(1) hereof.

 

“Separation Date” –- the date of a Covered Executive’s Separation from Service.

“Separation from Service” – a Covered Executive’s death, retirement or other
termination of employment, from the Company within the meaning of Treasury
Regulation Section 1.409A-1(h). For this purpose, the level of reasonably
anticipated, permanently reduced, bona fide services that will be treated as a
Separation from Service is 30%. Generally, a Covered Executive’s Separation from
Service occurs when his or her level of services to the Company is reduced by
70% or more.

 

“Subsidiary” -- any corporation of which more than 50% of the total combined
voting power of all classes of stock entitled to vote, or other equity interest,
is directly or indirectly owned by Cigna Corporation; or a partnership, joint
venture or other unincorporated entity of which more than a 50% interest in the
capital, equity or profits is directly or indirectly owned by Cigna Corporation;
provided that such corporation, partnership, joint venture or other
unincorporated entity is included in the Company’s consolidated financial
statements under generally accepted accounting principles.

 

“Supplemental Severance Pay” – the supplemental severance pay described in
Section 7 of the Plan.

 

4. Coverage. Subject to satisfaction of the eligibility and other requirements
set forth in Sections 5 and 6 of the Plan, a Covered Executive will be entitled
to receive severance benefits under the Plan if such employee experiences a
Covered Termination.

 

5. Eligibility for Severance Benefits. The following executive employees
will not be eligible for severance benefits, except to the extent specifically
determined in good faith otherwise by the Plan Administrator: (a) an executive
employee who is terminated for Cause or by reason of death or Disability; (b) an
executive employee who voluntarily retires or otherwise voluntarily terminates
his or her employment, except, in the case of a Change of Control Termination,
for Good Reason; (c) an executive employee who is subject to a written agreement
with the Company that provides severance benefits; provided, however that if the
severance benefits under such agreement are less than those provided under the
Plan, then such executive employee shall be eligible to receive the severance
benefits provided under the Plan (but not under both the agreement and the
Plan); and (d) any executive employee of any U.S. Subsidiary whose employees do
not participate in the Cigna Long-Term Incentive Plan (“LTIP”). A Covered
Executive who has any outstanding grants or awards under the LTIP as of the date
of a Change of Control Termination will be eligible for severance benefits only
if he or she agrees to the application of the limitation on payments provisions
under Section 14 of the Plan to such LTIP grants and awards.

 

6. Ongoing Obligations and Release. Receipt of any severance payments or
benefits under the Plan requires that the Covered Executive: (a) comply with any
applicable proprietary information and inventions,
nondisclosure, non-competition, non-solicitation, cooperation (or similar)
agreements it has entered into with the Company, and other continuing
obligations to the Company; and (b) execute and deliver a separation and release
of claims agreement in the form to be provided by the Company on or around the
Covered Executive’s Separation Date (the “Release”) which Release must become
binding within sixty (60) days following the Covered Executive’s Separation
Date. In the case of a Change of Control Termination, the Release provided shall
be in the form approved by the Plan Administrator for use with respect to the
applicable Change of Control.

 

5 

 

 

7. Basic and Supplemental Severance.

 

(a)Involuntary Termination. A Covered Executive who experiences an Involuntary
Termination shall be entitled to receive the Basic Severance Pay and the
Supplemental Severance Pay described below:

 

(i)Basic Severance Pay: A Covered Executive’s Basic Severance Pay shall be the
product of the Covered Executive’s Base Salary, stated in weekly terms, and the
applicable Multiplier described immediately below:

 

Covered Executive Multiplier Chief Executive Officer 104 weeks Covered Band 8
Executive 78 weeks Covered Band 7 Executive 52 weeks Covered Band 6 Executive 38
– 52 weeks (38 weeks minimum with 2 additional weeks of severance for every full
completed year of service above 4 years up to a total of 52 weeks).  

 

(ii)Supplemental Severance Pay

 

1)A Covered Executive’s Supplemental Severance Pay shall be the product of the
Base Amount described in paragraph 7(a)(ii)(2) and the applicable Multiplier
described in paragraph 7(a)(ii)(3).

 

2)The Base Amount shall be the amount of the Covered Executive’s Bonus Target.

 

3)The Multiplier shall be:

 

Covered Executive Multiplier Chief Executive Officer 200% Covered Band 8
Executive 150% Covered Band 7 Executive 100% Covered Band 6 Executive 0%

 

 

(b)Change of Control Termination. A Covered Executive who experiences a Change
of Control Termination shall be entitled to receive the Basic Severance Pay and
the Supplemental Severance Pay described below:

 

(i)Basic Severance Pay. A Covered Executive’s Basic Severance Pay shall be the
product of the Covered Executive’s Base Salary, stated in weekly terms and the
applicable Multiplier described immediately below:

 

Covered Executive Multiplier Chief Executive Officer 156 weeks Covered Band 8
Executive 156 weeks Covered Band 7 Executive 104 weeks

 

6 

 

 

Covered Band 6 Executive 52 – 78 weeks (52 weeks minimum with 2 additional weeks
of severance for every full completed year of service above 4 years up to a
total of 78 weeks).  

 

(ii)Supplemental Severance Pay

 

1)A Covered Executive’s Supplemental Severance Pay shall be the product of the
Base Amount described in paragraph 7(b)(ii)(2) and the applicable Multiplier
described in paragraph 7(b)(ii)(3).

 

2)The Base Amount shall be the higher of:

 

a.The amount of the last annual bonus incentive compensation payment actually
received by the Covered Executive under the EIP or the last cash bonus award
payment actually received by the Covered Executive under the CIM Incentive Plan,
as applicable; or

 

b.The amount of the Covered Executive’s Bonus Target.

 

3)The Multiplier shall be:

 

Covered Executive Multiplier Chief Executive Officer 300% Covered Band 8
Executive 300% Covered Band 7 Executive 200% Covered Band 6 Executive 100-150%
(multiplier to align with severance period, with 100% for 52 weeks and 150% for
78 weeks and prorated in between)

 

8. Other Severance Benefits. In the event of a Covered Termination, a Covered
Executive shall also be entitled to the following:

 

(a)    Pro Rata and Prior Year Bonus Severance

 

(i)The Covered Executive shall receive a cash payment equal to his or her
pro-rated Bonus Target (based on the number of days completed from the beginning
of the calendar year through the Separation Date) for the year in which Covered
Executive’s Separation Date occurs.

 

(ii)If the Covered Executive’s Separation Date occurs before the date on which
the Company pays annual bonuses for the year immediately preceding the year of
the Covered Executive’s Separation Date, and the Covered Executive did not
receive an annual bonus incentive payment for that preceding year under the EIP
or the CIM Incentive Plan, then, in addition to any Supplemental Severance and
the pro-rated bonus described in paragraph 8(a)(i), the Covered Executive shall
also receive a cash payment equal to his or her Bonus Target.

 

(b)   COBRA Subsidy Payment. The Covered Executive shall receive a COBRA subsidy
payment which is equal to the cost of the Company’s contributions to the cost of
the active medical coverage in which the Covered Executive is enrolled
immediately prior to his or her Separation Date for a period equal to number of
weeks of the Covered Executive’s salary replacement up to 18 months; provided;
however, that, in the case of an Involuntary Termination, if the Covered
Executive commences new employment and is eligible for new group medical plans
or benefits in connection with that new employment, the Company’s payment of the
COBRA subsidy payment shall end when the Covered Executive is enrolled under
such new group health plans or benefits.

 

7 

 

 



(c)    Outplacement. During the six-month period beginning on a Covered
Executive’s Separation Date, the Covered Executive will be provided with
reasonable outplacement services as determined by the Company.

 

9.  Timing of Severance Benefits.

 

(a)Involuntary Termination. In the case of an Involuntary Termination, all
payments shall be made or commence on the first payroll date after the Release
Effective Date as follows:

 

a.Basic Severance Pay shall be paid in installments on the Company’s regularly
scheduled payroll dates in effect from time to time;

 

b.Supplemental Severance Pay shall be paid in a single lump sum; and

 

c.The COBRA Subsidy Payment shall be paid in installments at the time premium
payments are made by other participants in the Company’s medical benefit plans
with the same coverage.

 

(b)Change of Control Termination. Subject to Section 13, in the case of a Change
of Control Termination, the Basic Severance, the Supplemental Severance and the
COBRA Subsidy Payment shall be paid in single lump sum within 30 days following
the Release Effective Date.

 

10. Recoupment and Forfeiture.  If a Covered Executive fails to comply with the
terms of the Plan, including the provisions of Section 6 above, then:

 

(a)the Company may require payment to the Company of any benefits described in
Sections 7 and 8 above that the Covered Executive has already received to the
extent permitted by applicable law and with the “value” determined in the sole
and good faith discretion of the Plan Administrator, in which case payment is
due in cash or by check within thirty (30) days, or such earlier date as may be
required by law or by any clawback policy that the Company adopts, after the
Company provides notice to a Covered Executive that it is enforcing this
provision; and

 

(b)any payments or benefits described in Sections 7 and 8 above not yet received
by such Covered Executive will be immediately forfeited.

 

Moreover, unless otherwise approved by the Plan Administrator, if, following an
Involuntary Termination, a Covered Executive is re-hired by the Company, any
payments or benefits described in Sections 7 and 8 above not yet received by
such Covered Executive as of his or her re-hire date, will be immediately
forfeited.

 

8 

 

 



11. Death; Disability. If a Covered Executive dies or becomes disabled after the
date of his or her Covered Termination but before all payments or benefits to
which such Covered Executive is entitled pursuant to the Plan have been paid or
provided, payments will be made to any beneficiary or legal representative
designated by the Covered Executive prior to or in connection with such Covered
Executive’s Covered Termination or, if no such beneficiary or legal
representative has been designated, to the Covered Executive or his or her
estate.

 

12. Withholding. The Company may withhold from any payment or benefit under the
Plan: (a) any federal, state, or local income or payroll taxes required by law
to be withheld with respect to such payment; (b) such sum as the Company may
reasonably estimate is necessary to cover any taxes for which the Company may be
liable and which may be assessed with regard to such payment; and (c) such other
amounts as appropriately may be withheld under the Company’s payroll policies
and procedures from time to time in effect.

 

13. Section 409A. It is expected that the payments and benefits provided under
the Plan will be exempt from or compliant with Section 409A of the Code, and the
guidance issued thereunder (“Section 409A”). The Plan shall be interpreted
consistent with this intent to the maximum extent permitted and generally, with
the provisions of Section 409A. A termination of employment shall not be deemed
to have occurred for purposes of any provision of the Plan providing for the
payment of any amounts or benefits upon or following a termination of employment
(which amounts or benefits constitute nonqualified deferred compensation within
the meaning of Section 409A) unless such termination is also a Separation from
Service. Neither the Covered Executive nor the Company shall have the right to
accelerate or defer the delivery of any payment or benefit except to the extent
specifically permitted or required by Section 409A.

 

To the extent the severance payments or benefits under the Plan are subject to
Section 409A, the following rules shall apply with respect to distribution of
the payments and benefits, if any, to be provided to Covered Executives under
the Plan:

 

(a) Each installment of the payments and benefits provided under the Plan will
be treated as a separate “payment” for purposes of Section 409A. Whenever a
payment under the Plan specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be in the
Company’s sole discretion. Notwithstanding any other provision of the Plan to
the contrary, in no event shall any payment under the Plan that
constitutes “non-qualified deferred compensation” for purposes of Section 409A
be subject to transfer, offset, counterclaim or recoupment by any other amount
unless otherwise permitted by Section 409A.

 

(b) If a Covered Executive is deemed on the Separation Date to be a “specified
employee” within the meaning of that term under Code Section 409A(a)(2)(B) with
respect to such entity, then each of the following shall apply:

 

(i) With regard to any payment that is considered “non-qualified deferred
compensation” under Section 409A payable on account of a Separation from Service
such payment shall be made on the date which is the earlier of (A) the day
following the expiration of the six (6) month period measured from the date of
such Separation from Service of the Covered Executive, and (B) the date of the
Covered Executive’s death (the “Delay Period”) to the extent required under
Section 409A. Upon the expiration of the Delay Period, all payments delayed
pursuant to this provision (whether otherwise payable in a single sum or in
installments in the absence of such delay) shall be paid to or for the Covered
Executive in a lump sum, and all remaining payments due under the Plan shall be
paid or provided for in accordance with the normal payment dates specified
herein; and

 

9 

 

 

 

(ii) To the extent that any benefits to be provided during the Delay Period are
considered “non-qualified deferred compensation” under Section 409A payable on
account of a Separation from Service, and such benefits are not otherwise exempt
from Section 409A, the Covered Executive shall pay the cost of such benefits
during the Delay Period, and the Company shall reimburse the Covered Executive,
to the extent that such costs would otherwise have been paid by the Company or
to the extent that such benefits would otherwise have been provided by the
Company at no cost to the Covered Executive, the Company’s share of the cost of
such benefits upon expiration of the Delay Period. Any remaining benefits shall
be reimbursed or provided by the Company in accordance with the procedures
specified in the Plan.

 

(c) To the extent that severance benefits pursuant to the Plan are conditioned
upon a Release, the Covered Executive shall forfeit all rights to such payments
and benefits unless such release is signed and delivered (and no longer subject
to revocation, if applicable) within sixty (60) days following the Separation
Date. If the Release is no longer subject to revocation as provided in the
preceding sentence, then the following shall apply:

 

(i) To the extent any severance benefits to be provided are
not “non-qualified deferred compensation” for purposes of Section 409A, then
such benefits shall commence upon the first scheduled payment date immediately
after the date the Release is executed and no longer subject to revocation (the
“Release Effective Date”). The first such cash payment shall include all amounts
that otherwise would have been due prior thereto under the terms of this
Agreement applied as though such payments commenced immediately upon the
termination of Covered Executive’s employment with the Company, and any payments
made after the Release Effective Date shall continue as provided herein. The
delayed benefits shall in any event expire at the time such benefits would have
expired had such benefits commenced immediately following the termination of
Covered Executive’s employment with the Company.

 

(ii) To the extent any such severance benefits to be provided
are “non-qualified deferred compensation” for purposes of Section 409A, then the
Release must become irrevocable within sixty (60) days of the Separation Date
and benefits shall be made or commence upon the date provided in Section 6,
provided that if the sixtieth day following the Separation Date falls in the
calendar year following the calendar year containing the Separation Date, the
benefits will be made no earlier than the first business day of that following
calendar year. The first such cash payment shall include all amounts that
otherwise would have been due prior thereto under the terms of this Agreement
had such payments commenced immediately upon the Separation Date, and any
payments made after the first such payment shall continue as provided herein.
The delayed benefits shall in any event expire at the time such benefits would
have expired had such benefits commenced immediately following Separation Date.

 

(d) The Company makes no representations or warranties and shall have no
liability to any Covered Executive or any other person, other than with respect
to payments made by the Company in violation of the provisions of the Plan, if
any provisions of or payments under the Plan are determined to constitute
deferred compensation subject to Section 409A of the Code but not to satisfy the
conditions of that section.

 

10 

 

 

14. Section 280G; Modified Economic Cutback.

 

(a) Notwithstanding any other provision of the Plan, if the nationally
recognized accounting firm designated by the Company that is responsible for the
calculations and determinations under this Section 14 (“Accounting Firm”)
determines that all or part of the total payments made to a Covered Executive
resulting from or related to a Change of Control (including under the Plan)
(“Total Payments”) to be made to a Covered Executive would, but for this Section
14, be subject to the any excise tax under Code Section 4999 and any similar tax
(“Excise Tax”) then the amount of Total Payments payable to the Covered
Executive will be either (i) delivered in full or (ii) reduced (but not below
zero) by the minimum amount necessary so that no such payments will be subject
to the Excise Tax; whichever, after taking into account all applicable taxes
(including any Excise Tax), results in the receipt by the Covered Executive on
an after-tax basis, of the greatest amount of benefits, notwithstanding that all
or some portion of such Total Payments may be subject to the Excise Tax.

(b) The Accounting Firm shall make all determinations required under this
Section 14 including whether and when any payments would be subject to the
Excise Tax, the amount of any payments subject to the Excise Tax, whether the
Total Payments should be reduced and the amount of the reduction pursuant
Section 14. For purposes of making these calculations, the Accounting Firm may
make reasonable assumptions and approximations concerning applicable taxes and
may rely on reasonable, good-faith interpretations concerning the application of
the Code.

(c) If the determination made pursuant to Section 14(a) results in a reduction
of a Covered Executive’s Total Payments, then the reduction shall be applied to
payments that constitute “Parachute Payments” under the meaning set forth in
Code Section 280G(b)(2) in the following order and shall be implemented in a
manner consistent with the requirements of Code Section 409A:

(1)to Strategic Performance Share awards under the Cigna Long Term Incentive
Plan (beginning with awards for the latest performance period and working
backward);

(2)to Basic and Supplemental Severance Pay under the Plan;

(3)by cancellation of equity-based awards the grant of which is considered
“contingent” upon the Change in Control with the meaning of Code Section 280G
(if applicable);

(4)by cancellation of accelerated vesting of other equity-based awards (if
applicable);

(5)by reduction of all other payments, if any; and

(6)by reduction of employee benefits.

If the grant or acceleration of vesting of equity-based awards is to be
cancelled, such cancellation shall first be applied to awards for which the
exercise or purchase price exceeds the fair market value of the underlying
shares at the time of the Change in Control, if any, and then to the remaining
awards. In each case, cancellation shall be applied based on the reverse order
of the date of grant of the applicable awards.

11 

 

 

(d) The fact that the limitations contained in this Section 14 reduce a Covered
Executive’s right to payments or benefits will not of itself limit or otherwise
affect any other rights of the Covered Executive under the Plan or any other
agreement or arrangement. Nothing in this Section 14 shall require the Company
to be responsible for, or have any liability or obligation with respect to, a
Covered Executive’s Excise Tax liabilities.

(e) If the amount of the Total Payments to a Covered Executive is reduced under
Section 14(a) and the Internal Revenue Service (“IRS”) nonetheless determines
that a Covered Executive is liable for the Excise Tax as a result of the receipt
of any portion of the Total Payments, then the Covered Executive shall be
obligated to pay back to the Company, within thirty (30) days after a final IRS
determination or in the event that the Covered Executive challenges the final
IRS determination, a final judicial determination, a portion of such amounts
equal to the “Repayment Amount”. For this purposes the Repayment Amount will be
the smallest such amount as shall be required to be paid to the Company so that
none of the remaining Total Payments is subject to the Excise Tax.

15. Plan Administration.

 

(a) Plan Administrator. The Plan Administrator shall be the immediate direct
report to Cigna Corporation’s Chief Human Resource Officer responsible for
executive compensation; provided, however, in the event of a Change of Control,
the Plan Administrator shall continue to be the individual who served as the
Plan Administrator immediately prior to the Change of Control or his or her
designated successor, who shall also have been an executive employee of the
Company immediately prior to the Change of Control (with such designated
successor to have the ability to further designate) in the event the individual
then serving as the Plan Administrator’s employment with the Company ends. The
Plan Administrator shall also serve as the Named Fiduciary of the Plan under
ERISA. The Plan Administrator shall be the “administrator” within the meaning of
Section 3(16) of ERISA and shall have all the responsibilities and duties
contained therein.

 

The Plan Administrator can be contacted at the following address:

 

Cigna Executive Severance Benefits Plan Claim

c/o Plan Administrator

Two Liberty Place, TL05Z

1601 Chestnut Street

Philadelphia, PA 19192

 

(b) Decisions, Powers and Duties. The general administration of the Plan and the
responsibility for carrying out its provisions shall be vested in the Plan
Administrator. The Plan Administrator shall have such powers and authority as
are necessary to discharge such duties and responsibilities which also include,
but are not limited to, interpretation and construction of the Plan, the
determination of all questions of fact, including, without limit, eligibility,
participation and benefits, the resolution of any ambiguities and all other
related or incidental matters, and such duties and powers of the plan
administration which are not assumed from time to time by any other appropriate
entity, individual or institution. The Plan Administrator may adopt rules and
regulations of uniform applicability in its interpretation and implementation of
the Plan.

 

The Plan Administrator shall discharge its duties and responsibilities and
exercise its powers and authority in its sole discretion and in accordance with
the terms of the controlling legal documents and applicable law, and its actions
and decisions that are not arbitrary and capricious shall be binding on any
employee, and employee’s spouse or other dependent or beneficiary and any other
interested parties whether or not in being or under a disability.

 

12 

 

 

 

16. Claims and Appeals.

 

(a)          Claims. A Covered Executive has the right to submit a written claim
for benefits to the Plan Administrator. Claims must be received within 180 days
of the Covered Termination date. The Plan Administrator will determine
eligibility for, and, to the extent applicable, the amount of, any Plan benefits
that a Covered Executive is eligible to receive under the Plan, if any, and will
respond in writing to the claim for benefits within 90 days after receipt of the
written claim. However, if special circumstances require more time to make a
decision on the claim, an extension of up to 90 more days may be needed to
consider the claim. The Plan Administrator will be notify the Covered Executive
in writing of any extension and the reason for it.

 

The Covered Executive will be notified in writing of the decision on his or her
claim. If his or claim is denied, this written notice will include:

·The specific reason for the denial;

·References to the Plan provision on which the denial is based;

·A description of any additional material or information needed to review the
claim and an explanation of the need for the additional material or information;
and

·A description of the Plan’s procedures for appealing the decision and a
statement of the Covered Executive’s rights to bring a civil action under ERISA
Section 502(a) if he or she submits a proper appeal of the denial of the claim
and the appeal is denied.

If no decision on a claim has been communicated in writing by the end of the
90-day period (or the end of the extended period, if applicable), the claim is
deemed denied.

(b)          Appeal Procedure. If a Covered Executive’s claim for benefits is
denied, entirely or in part, and he or she believes that there has been an error
or that such claim has not been handled properly, the Covered Executive has the
right to appeal to the Appeals Administrator. The Appeals Administrator shall be
Cigna Corporation’s Chief Human Resources Officer; provided, however, in the
event of a Change of Control the Appeals Administrator shall be the individual
who served as Cigna Corporation’s Chief Human Resources Officer immediately
prior to the Change of Control or his or her designated successor who shall also
have been an executive employee of the Company immediately prior to the Change
of Control (with such designated successor to have the ability to further
designate) in the event the individual then serving as the Appeals
Administrator’s employment with the Company ends. The appeal must be in writing,
explaining the basis for the appeal, and must be sent within 60 days from the
date of the claim denial.

The Appeals Administrator can be contacted at the following address:

 

Cigna Executive Severance Benefits Plan Appeal

c/o Appeals Administrator

Two Liberty Place, TL11F

1601 Chestnut Street

Philadelphia, PA 19192

 

A Covered Executive may make a written request, and is entitled to review or
receive, free of charge, copies of documents and other information relevant to
his or her claim and appeal. In considering an appeal, the Appeals Administrator
will review the written appeal letter, any relevant documents provided, the
relevant Plan provisions and other relevant information.



The Appeals Administrator will normally make a decision on an appeal within 60
days after receipt. However, if special circumstances require more time, an
extension of up to 60 more days may be needed.

 

13 

 

 



The Covered Executive will be notified in writing of any extension and the
reason for it. If a Covered Executive must provide additional information to
support his or her appeal, the 60-day period will be suspended until the Appeals
Administrator receives the additional information.

The Covered Executive will be notified in writing of the Appeals Administrator’s
decision on his or her appeal, and that decision is final. If the appeal is
denied, this written notice will include:

·The specific reason for the denial;

·References to the Plan provision on which the denial is based;

·A statement that the Covered Executive may request access to or copies, free of
charge, of all documents, records and other information relevant to his or her
claim; and

·A statement of the Covered Executive’s right to bring a civil action for Plan
benefits under ERISA Section 502(a).

If the Covered Executive has not received a decision by the end of the 60-day
period (or the end of the extended period, if applicable), the appeal is deemed
denied.

17. Indemnification. To the extent permitted by law, all employees, officers,
directors, agents and representatives of the Company shall be indemnified by the
Company and held harmless against any claims and the expenses of defending
against such claims, resulting from any action or conduct relating to the
administration of the Plan, whether as a member of the Committee or otherwise,
except to the extent that such claims arise from gross negligence, willful
neglect, or willful misconduct.

 

18. Plan Not an Employment Contract. The Plan is not a contract between the
Company and any employee, nor is it a condition of employment of any employee.
Nothing contained in the Plan gives, or is intended to give, any employee the
right to be retained in the service of the Company, or to interfere with the
right of the Company to discharge or terminate the employment of any employee at
any time and for any reason. No employee shall have the right or claim to
benefits beyond those expressly provided in the Plan, if any. All rights and
claims are limited as set forth in the Plan.

 

19. Severability. In case any one (1) or more of the provisions of the Plan (or
part thereof) shall be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect the
other provisions hereof, and the Plan shall be construed as if such invalid,
illegal or unenforceable provisions (or part thereof) never had been contained
herein.

 

20. Non-Assignability. No right or interest of any Covered Executive in the Plan
shall be assignable or transferable in whole or in part either directly or by
operation of law or otherwise, including, but not limited to, execution, levy,
garnishment, attachment, pledge or bankruptcy.

 

21. Integration With Other Pay or Benefits Requirements; Offsets. The severance
payments and benefits provided for in the Plan are the maximum benefits that the
Company will pay to Covered Executives on or in connection with a Covered
Termination, except to the extent otherwise specifically provided in a separate
agreement. To the extent that the Company owes any amounts in the nature of
severance benefits, statutory notice period payments or garden leave payments,
under any other agreement, program, policy or plan of the Company that is not
otherwise superseded by the Plan, or to the extent that any country, federal,
state or local law, including, without limitation, so-called “plant closing”,
mandatory notice or garden leave laws, requires the Company to give advance
notice or make a payment of any kind to an employee for any reason because of
that employee’s involuntary Separation from Service, the benefits provided under
the Plan or the other arrangement shall either be reduced, offset, or eliminated
to avoid any duplication of payment. The Company intends for the benefits
provided under the Plan to partially or fully satisfy any and all statutory
obligations that may arise out of an employee’s involuntary Separation form
Service for the foregoing reasons and the Company shall so construe and
implement the terms of the Plan.

 

14 

 

 

 

22. Amendment or Termination. The Board or Committee may amend, modify, or
terminate the Plan at any time in its sole discretion; provided, however, that
(a) no amendment, modification or termination that adversely affects the rights
of any Covered Executive may be made to the Plan within six (6) months prior to
a Change of Control, (b) no such amendment, modification or termination may
affect the rights of a Covered Executive then receiving payments or benefits
under the Plan without the consent of such person, and (c) no such amendment,
modification or termination made after a Change of Control that adversely
affects the rights of any Covered Executive shall be effective before the second
anniversary of the Effective Time.

 

23. Governing Law. The Plan and the rights of all persons under the Plan shall
be construed in accordance with and under applicable provisions of ERISA, and
the regulations thereunder, and the laws of the State of Delaware (without
regard to conflict of laws provisions) to the extent not preempted by federal
law.

 

24. Covered Executive Rights. Covered Executives in the Plan are entitled to
certain rights and protections under ERISA. ERISA provides that all Plan
participants shall be entitled to:

 

·Receive Information About the Plan and Benefits.

 

·Examine, without charge, at the Office of the Plan Administrator during normal
working hours (and at other locations that the Plan Administered may specify
from time to time, all documents governing the Plan and a copy of the latest
annual report (Form 5500 Series) filed by the Plan with the U.S. Department of
Labor and available at the Public Disclosure Room of the Employee Benefits
Security Administration.

·Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the Plan and copies of the latest annual report (Form
5500 Series) and updated summary plan description. The Plan Administrator may
make a reasonable charge (not to exceed 25 cents per page) for the copies.

·Receive a summary of the Plan’s annual financial report, if required. The Plan
Administrator is required by law to furnish each participant a copy of this
report. Currently, no summary is required for the Plan since it is an unfunded
plan.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate the Plan, called “fiduciaries,” have a duty to do so
prudently and in the interest of Plan participants. No one, including the
participant’s employer, or any other person, may fire a Plan participant or
otherwise discriminate against a Plan participant in any way to prevent him or
her from obtaining a Plan benefit or exercising his or her rights under ERISA.

 

15 

 

 

 

Enforce Your Rights Statement for Covered Executives

 

·If your claim for a severance pay benefit is denied or ignored, in whole or in
part, you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

·Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report
from the Plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the Plan Administrator. If you have a claim for benefits that is
denied or ignored, in whole or in part, you may file suit in a state or Federal
court. If it should happen that Plan fiduciaries misuse the Plan's money, or if
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If you are
successful the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees (for
example, if it finds your claim is frivolous).

 

Assistance with Your Questions

 

If you have any questions about the Plan, you should contact the Employee
Service Center at 1.800.551.3539 or the Plan Administrator.

If you have any questions about this statement or about your rights under ERISA,
or if you need assistance in obtaining documents from the Plan Administrator,
you should contact the nearest office of the Employee Benefits Security
Administration, U.S. Department of Labor, listed in your telephone directory or
the Division of Technical Assistance and Inquiries, Employee Benefits Security
Administration, U.S. Department of Labor, 200 Constitution Avenue N.W.,
Washington, D.C. 20210.

You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.

 

16 

 

Plan Administration Information

Name of Plan Cigna Executive Severance Benefits Plan, a component of the Cigna
Enterprise Severance Pay Plan Type of Plan Welfare benefits for terminated
covered executives Plan Year January 1 to December 31 Type of Administration
Self-administration Plan Sponsor Cigna Corporation Plan Administrator

Cigna Executive Severance Benefits Plan

c/o Plan Administrator

Two Liberty Place, TL05Z

1601 Chestnut Street

Philadelphia, PA 19192

Appeals Administrator

Cigna Executive Severance Benefits Plan

c/o Appeals Administrator

Two Liberty Place, TL11F

1601 Chestnut Street

Philadelphia, PA 19192

Agent for Legal Process*

Office of Corporate Secretary

Cigna Corporation

1601 Chestnut Street, TL7LO

Philadelphia, PA 19192

Plan Trustee None Plan Sponsor ID Number 82-4991898 Plan ID Number 501

 

*Process may also be served on the Plan Administrator at the address indicated
above.

 



17 

 